       Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

 JANET J. STUDDARD, Individually                             Civil Action File Number:
 And as Permanent Guardian of
 JANIE STUDDARD,

           Plaintiff,

 V.


 UNITED STATES OF AMERICA,

           Defendant.

                                       COMPLAINT

           COMES NOW, Janet J. Studdard, Individually and as Permanent Guardian of Janie

Studdard, and files her Complaint against Defendant United States of America and shows

the Court the following:

                        I. PARTIES. JURISDICTION AND VENUE

                                             I.

       Plaintiff files this suit for damages asserting claims against the United States of

America, pursuant to the Federal Tort Claims Act, 28 U.S.C.S.   § 2671   et seq., arising out

of a motor vehicle collision which occurred on July 15, 2019, wherein Charlene W.

Lankford, an employee of the United States, who was acting in the course and scope of her

employment with the USDA, Natural Resources Conservation Services, was following too

closely and struck the vehicle being operated by Plaintiff Janet Studdard in Irwin County,

Georgia.
      Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 2 of 9



                                             2.

        Pursuant to Fed. R. Civ. P. 4(i)(l), Defendant United States of America may be

served with process through the United States Attorney for the Middle District of Georgia

and by sending a copy of the summons and complaint by registered and certified mail to

the United States Attorney General at 950 Pennsylvania Avenue Northwest, Washington,

District of Columbia 20530.

                                             3.

       Charlene W. Lankford is a domiciliary, citizen, and resident of Ben Hill County,

Georgia and can be personally served with process at her residence at 112 E. Sultana Drive,

Fitzgerald, Ben Hill County, Georgia 361750.

                                             4.

       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C.S.   §   1346(b).

                                             5.

       Plaintiff resides in Eagle Lake, Florida and the events giving rise to this suit

occurred within the Valdosta Division of the Middle District of Georgia. This Court is the

proper venue for this case pursuant to 28 U.S.C.S.   §   1402(b).

                                             6.

       Prior to the filing of this suit, Plaintiff notified the Defendant of her claim in a

proper and timely manner pursuant to Federal Tort Claims Act, 28 U.s .C.S.   § 2671   et seq.,

and has exhausted all administrative remedies or conditions precedent to filing suit, in

accordance with 26 U.S.C.S.    §   2675. True and correct copies of the SF 95 forms are

attached hereto as Exhibits “A” and “B”.



                                             2
      Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 3 of 9



                              II. FACTUAL ALLEGATIONS

                                                7.

        Plaintiff renews and reaffirms each and every allegation set forth in Paragraphs

lthrough 6 above.

                                                8.

        On July 15, 2019, Plaintiff and the minor child, Janie Studdard, were traveling east

on Georgia Highway 101 in Irwin County, Georgia. At the same time and place, Lankford

was traveling directly behind Plaintiff and the minor child. As Plaintiff slowed her vehicle

for traffic, Lanlcford failed to slow and slammed into the rear of Plaintiffs vehicle.

                                                9.

       Plaintiff was in no way negligent or caused this collision.

                                                10.

       As a result of Defendant’s employee’s actions, Plaintiff, and the minor child have

sustained injuries, including but not limited to past, present and future medical bills and

past and future physical and mental pain and suffering.

                                III. CAUSES OF ACTION

                                 NEGLIGENCE PER SE

                                             11.

       Plaintiff renews and reaffirms each and every allegation set forth in Paragraphs I

through 10 above.

                                             12.

       Defendant’s employee had a duty to obey all traffic laws while operating a motor

vehicle on the roads of the State of Georgia.



                                                3
      Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 4 of 9



                                             13.

       Defendant’s employee had a duty not to injure others while operating a motor

vehicle on the roads of the State of Georgia.

                                             14.

       Defendant’s employee breached this duty by following too closely, in violation of

O.C.G.A. §40-6-49.

                                             15.

       The negligence of Defendant’s employee was the proximate cause of the collision

at issue and the injuries and damages sustained by Plaintiff and the minor child.

                                     IV. DAMAGES

                                             16.

       Plaintiff renews and reaffirms each and every allegation set forth in Paragraphs 1-

15 above.

                                             17.

       As a result of the aforesaid acts andlor omissions of Defendant’s employee, Plaintiff

and the minor child suffered and will suffer damages, including, but not limited to medical

expenses and pain and suffering.

                                             18.

       Said damages were directly, proximately, and solely caused by Defendant’s

employee’s actions.

                                             19.

       Plaintiff is entitled to recover said damages.




                                                4
Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 5 of 9



 WHEREFORE, Plaintiff prays for relief as shown as follows:

 (a)    That service be perfected upon Defendant as provided by law;

 (b)    That Plaintiff have judgment against Defendant in an amount to be proven
        and as determined by the enlightened conscience of a fair and impartial jury;

 (c)   That Plaintiff recover attorney’s fees and costs of litigation against
       Defendant; and

(d)    For such other and further relief as this Court deems just and proper.

Respectfully submitted this 1 4”~ day of July, 2021.

                                              COTTON LAW FIRM, P.C.

                                               Is! John C. Cotton
                                              JOHN C. COTTON
                                              State Bar No. 189801
                                              Post Office Box 897
                                              Cordele, Georgia 31010-0897
                                              229.273.9490




                                      5
                            Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 6 of 9

             CLAIM FOR DAMAGE,                                         INSTRUCTIONS:             Please read carefully the instructions on the            FORM APPROVED
              INJURy                                                   reverse sideadditional
                                                                       form. Use     and supply  information
                                                                                              sheet(s)        requested
                                                                                                       if necessary. Seeonreverse
                                                                                                                            both sides
                                                                                                                                   side offorthis         0MB  NO.
                                                                                                                                                          1105-0008
                                                                       additional instructions,

  I. Submit To Appropriate Federal Agency:                                                          2. Name, Address of claimant and claimant’s personal representative, if
                                                                                                    any. (See instructions on reverse.) (Number, Street, City, State and Zip
  USDA, NATURAL RESOURCES CONSERVATION SERVICE                                                      Code)
  1400 Independence Avenue, South West                                                              Janet Studdard                       Brad J. McFaIl, Attorney
  Room 4916-S                                                                                       P.O. Box 1195                        P.O. Box 292
  Washington, DC 20250                                                                              Eagle Lake, Florida 33839            Cedartown, Georgia 30125


  3. TYPE OF EMPLOYMENT                    4. DATE OF BIRTH            5. MARITAL STATUS            6. DATE AND DAY OF ACCIDENT                           7. TIME (AM. OR P.M.)
    0 MILITARY XCIVILIAN                   11-25-1951                                                 07-15-2019, Monday                                     5:10 p.m.

  8. Basis of Claim (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the
     place of occurrence and the cause thereof. Use additional pages if necessary.)

  laimant was eastbound on Georgia Highway 101 in k-win County, Georgia when she brought her vehicle to a stop as the vehicle in front of her was stopped to
 urn left. Suddenly, and without warning, the Plaintiffs vehicle was violently struck from the rear by Charlene Lankford resulting in significant personal injury to
 he Claimant.




  9,                                                                              PROPERTY DAMAGE
 NAME AND ADDRESS OF OWNER. IF OTHER THAN CLAIMANT (Number, Street. city. State. and Zip Code).
 Janet Studdard, P.O. Box 1195, 580 N. 9th. Eagle Lake, Florida 33839

 BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMRGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED.
 (See Instructions on reverse side.)
 2011 Hyundai Elantra was totaled.

 10.                                                                   PERSONAL INJuRYIWRONGFuL DEATH
 STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH. WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE NAME OF
 INJURED PERSON OR DECEDENT.

 he Claimant sustained multiple rib fractures and a chest wall contusion. The 5th and 3rd ribs were both fractured.




 11.                                                                                  WITNESSES
                             NAME                                  I                                ADDRESS (Number. Street, City. State. and Zip Code)


Timothy Andrew Hauber                                                     105 Arlington Road
                                                                          Blufflon, Georgia 39824



 12. (See instructions on reverse.)                                           AMOUNT OF CLAIM (in dollars)

 12a. PROPERTY DAMAGE                     12b. PERSONAL INJURY                            12c. WRONGFUL DEATH                        12d. TOTAL (Failure to specify may cause
                                                                                                                                          forfeiture of your rights.)
                                                                            $75,000.00                                                                    $75,000.00

 I CERTIFY                               ‘≥~tIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
 FULL SATJItFA5                          EJIrLEMENT OF THIS CLAIM

                                      (~4instructions on reverse side.)                             13b. Phone number of person signing form              14. DATE OF SIGNATURE
                                                                                                                    770-748-2815                           b/a) ~ o an


CThe claimant is ha
   000 and not more
 by the

95-109
                ent. (See 1CIVIL
                                      FRAbO,~LENT CLAIM

                         the United States Go ernment for the civil penalty of not tess than
                               .Qr,
                            U.S.C.PE\~LTY
                                             es the amount of damages sustained
                                    3729.) FOR PRESENTING

                                                                                  NSN 7540-00-634-4046
                                                                                                                       CLAIM OR MAKING FALSE STATEMENTS

                                                                                                    Fine of not more than $10,000 or imprisonment for not more than 5 years or both.
                                                                                                    (See 18 U.S.C. 287,1001.)
                                                                                                                CRIMINAL PENALTY FOR PRESENTING FRAUDULENT

                                                                                                                      EXHIBIT                     •ARD FORM 95
                                                                                                                                                   RIBED BY DEPT OF JUSTICE


                                                                                                            I                                       142
                              Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 7 of 9

                                                                                   INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essentiat that the claimant provide the following information regarding the insurance coverage of his vehicle or properly.

15. Do you carry accident insurance? xYes          If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number.                    C No

  The Hartford                                                          Claim No. Y79 AM 69018
  Central Recovery Office
  P.O. Box 14272, Lexington, KY 40512

16. Have you filed a claim on your insurance carrier in this instance, and if so, is it full coverage or deductible?    ~Yes           QNo          17. If deductible, state amount.




18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts.)
 The Claimant has made application for medical payment benefits in the amount of $1,000.00, copy of letter is enclosed.



19. Do you carry public liability and property damage insurance? 0 Yes          If yes, give name and address of insurance carrier (Number, Street.    city.   state, and Zip Code).    x No




                                                                                         INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose
employee(s) was involved in the incident If the incident involves more than one claimant each claimant should submit a separate claim
form.
                                                         Complete all items       -   Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRE5ENTED ~lEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCYRECEIVESFROMACLAIMANT, HISDULYAUTHORIZEDAGENT, OR LEGAL                                    INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 DR OTHER WRITTEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                    TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within              The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render yourclalm Invalid. A claim is
deemed presented when It Is received by the appropriate agency, not when It Is                     (a) In support of the claim for personal injury or death, the claimant should submit a written
nailed.                                                                                          report by the attending physiclan, showing the nature and extent of injury, the nature and
                                                                                                 extent of treatment, the degree of permanent disability, if any. the prognosis, and the period
                                                                                                 of hospitalization, or incapacitation, attaching itemized bills for medical, hospital, or burial
If instruction is needed in completing this form, the agency listed in item #1 on the reverse    expenses actually incurred,
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencles have published supplementing regulations. If more than one agency is                (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                             repaired, the claimant should submit at least two itemized signed statements or estimates by
                                                                                                reliable, disinterested concerns, or, if payment has been made, the itemized signed receipts
                                                                                                evidencing payment.
The claim may be tiled by a duly authorized agent or other legal representative. provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative          (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant, If the claim is signed by the agent or legal     the properly is lost ordestroyed, the claimant should submit statements as to the original cost
representative, it must show the title or legal capacity of the person signing and be           of the property, the date of purchase. and the value of the properly, both before and after the
accompanied by evidence of his/her authority to present a claim on behalf of the claimant       accident, such statements should be by disinterested competent persons, preferably
as agent, executor, administrator, parent. guardian or other representative.                    reputable dealers or officials familiar with the type of properly damaged, or by two or more
                                                                                                competitive bidders, and should be certified as being just and correct.

lfclaimantintendstof,leforboth personal injuryand propertydamage,the amountforeach
must be shown in item #12 of this form.                                                           (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                forfeiture of your rights.

                                                                                      PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and            B. Principal Purpose: The information requested isto be used in evaluating claims,
concorns the information requested in the letter to which this Notice is attached.              C. Rout/ne Use: See the Notices of systems of Records for the agency to whom you
   A. Authority: The requested information is solicited pursuant to one or more of                 are submitting this form for this information,
      the following: 5 U.S.C. 301,26 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq.,                D. Effect of Failure to Respond: Disclosure isvoluntary. However, failure to supply
      26 C.F.R. Part 14.                                                                           the requested information orto execute the form may render your claim ‘invalid’.

                                                                          PAPERWORK REDUCTION ACT NOTICE

This noticeis~j~jyforthepurposeofthe Paperwork ReductionAct. 44 U.S.C. 3501. Publicreporting burdenforthiscottection of information isestimated toaverage 6 hours perresponse.
includingthetimeforreviewinginstructions. searchingexistingdatasources, gatheringand maintainingthedataneeded, andcompletingand reviewingthecollectionofinfcrmation. send
comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reduclng this burden, to the Director, Torts Branch. Attention:
Paperwork Reduction staff, Civil Division, U.S. Department of Justice, Washington, D.C. 20530 or to the Office of Management and Budget. Do not mail completed form(s) to these
addresses,

                                                                                                                                                                                 SF95       BACK
                              Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 8 of 9

             CLAIM FOR DAMAGE,                                      INSTRUCTIONS: Please read carefully the instructions on the                     FORM APPROVED
               Iii
               ‘“
                   n IRv‘ ‘                  ‘‘
                                                                    reverseUse
                                                                    form.   sideadditional
                                                                                  and supply  information
                                                                                           sheet(s)        requested
                                                                                                    if necessary. Seeonreverse
                                                                                                                         both sides
                                                                                                                                side of
                                                                                                                                     forthis        0MB   NO.
                                                                                                                                                    11 05-0008
                                                                    additional instructions,

   1. Submit To Appropriate Federal Agency:                                                    2. Name, Address of claimant and claimant’s personal representative, if
   USDA, NATURAL RESOURCES CONSERVATION SERVICE                                                ~j~~See instructions on reverse.) (Number, Street, City, State and Zip
   1400 Independence Avenue, South West                                                        Janie A. Studdard                  Brad J. McFalI, Attorney
   Room 4916-S                                                                                 P.O. Box 1195                      P.O. Box 292
   Washington, DC 20250                                                                        Eagle Lake, Florida 33839          Cedartown, GQorgia 30125


   3. TYPE OF EMPLOYMENT              4. DATE OF BIRTH           5. MARITAL STATUS             6, DATE AND DAY OF ACCIDENT                          7. TIME (AM. OR P.M.)
       MILITARY XCIVILtAN             8-25-2010                                                  07-15-2019, Monday                                    5:10pm

  8. Basis of Claim (State in detail the known facts and circumstances attending the damage, injury, or death identifying persons and property involved, the
     place of occurrence and the cause thereof, Use additional pages if necessary.)

  Dlalmant was a passenger in her grandmother, Ms. Janet Studdard’s vehicle.




  9.                                                                         PROPERTY DAMAGE
   NAME AND ADDRESS OF OWNER. IF OTHER THAN CLAIMANT (Number Street, City, State. and Zip Code)
  Janet Studdard, P.0, Box 1195. 580 N, 9th, Eagle Lake, Florida 33839

  BRIEFLY DESCRIBE THE PROPERTY NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED,
  (See Instructions on reverse side

 2011 Hyundai Elantra was tota ed.

  10.                                                               PERSONAL INJURY~RONGFUL DEATH
  STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE NAME OF
  INJURED PERSON OR DECEDENT

 Dlaimant suffered from a headache and abrasion to the left of her head




  11.                                                                            WITNESSES
                             NAME                                                             AODRESS (Number. Street. City, State. and Zip code)


Timothy Andrew Hauber                                               105 Adington Road
                                                                    Bluffton, Georgia 39824



 12 (See instructions on reverse)                                       AMOUNT OF CLAIM (in dollars)

 12a PROPERTY DAMAGE                  12b PERSONAL INJURY                            12c. WRONGFUL DEATH                       12d. TOTAL (Failure to specify may cause
                                                                                                                                    forfeiture or your rights.)
                                                                      $10,000.00                                                                    $10,000.00

                                                   ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
                                                  F THIS CLAIM

                                         ictions on reverse side)                             13b Phone number of person signing for,,,            14. DATE OF SIGNATURE
                                                                                                              770-748-2815

                                        Y FOR PRESENTING                                                  CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                          .ENT CLAIM                                                             CLAIM OR MAKING FALSE STATEMENTS
                                                                                              Fine of not more than $10,000 or imprisonment for not more than 5 years or both
                                                                                              (See18USC 287.1001)


95-109                                                                      NSN 7540.00-634.                                        TANDARD FORM 95
                                                                                                               HIBIT                RESCRIBED BY DEPT OF JUSTICE
                                                                                                                                  J8 CFR 14 2
                                Case 7:21-cv-00090-WLS Document 1 Filed 07/14/21 Page 9 of 9

                                                                                     INSURANCE COVERAGE

  In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or properly.

  15. Do you carry accident insurance?     cc Yes    If yes, give name and address of insurance company (Number. Street. City, State, and Zip Code) and policy number.                   c No

    The Hartford                                                          Claim No. Y79 AM 69018
    Central Recovery Office
    P.O. Box 14272, Lexington, KY 40512

 16. Have you filed a claim on your insurance carrier in this instance, and if so, is it full coverage or deductible?   UYes            ~No          17. If deductible, state amount.




 18. If a claim has been filed with your carder, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these fads.)
  The Claimant has made application for medical payment benefits in the amount of $1,000.00, copy of letter is enclosed.



 19. Do you carry public liability and property damage insurance? 0 Yes          If yes, give name and address of insurance carder (Number, Street, City, Slate, and Zip Code).         s~ No




                                                                                         INSTRUCTIONS

 Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose
 employee(s)was involved in the incident If the incidentinvolves morethan one claimant each claimantshould submita separate claim
 form.

                                                          complete all     items- Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAYE BEEN PRESENTED WHEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOBS OF PROPERTY, PERSONAL
AGENCYRECEIVESFROMACLAIMANT, HIS DULYAUTHORIZED AGENT, OR LEGAL                                  INJURY. OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE. AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERALAGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                    TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within               The amount daimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim Invalid. A claim Is
deemed presented when it is received by the appropriate agency, not when It Is                     (a) In suppori of the claim for personal injury ordeath, the claimant should submit a written
mailed.                                                                                          report by the attending physician, showing the nature and extent of injury, the nature and
                                                                                                 extent of treatment, the degree of permanent disability, if any. the prognosis, and the period
                                                                                                 of hospitalization, or incapacitation, attaching itemized bills for medical, hospital, or burial
 If instruction is needed in completing this form, the agency listed in item #1 on the reverse   expenses actually incurred.
side may be contacted, Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28. Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is                 (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                              repaired, the claimant should submit at least two itemized signed statements or estimates by
                                                                                                 reliable, disinterested concerns, or, if payment has been made, the itemized signed receipts
                                                                                                 evidencing payment.
The claim may be flied by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative            (c) In support of claims for damage to property which is not economically repairable. or if
must be presented in the name of the claimant. If the claim is signed by the agent or legal      the property is lost or destroyed, the claimant should submit statements as to the original cost
representative, it must show the title or legal capacity of the person signing and be            of the property, the date of purchase, and the value of the property, both before and afterthe
accompanied by evidence of hismer authority to present a claim on behalf of the claimant         accident, Such statements should be by disinterested competent persons, preferably
as agent, executor, administrator, parent. guardian or other representative.                     reputable dealers or officials familiar with the type of property damaged, or by two or more
                                                                                                 competitive bidders, and should be certified as being just and correct.

If claimantintends to file for both personal injury ~nd propertydamage, the amount for each
must be shown in item #12 of this form.                                                            (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                 forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notico is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and        B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached,          C. Roufine Use: See the Notices of Systems of Records for the agency to whom you
   A, Authority: The requested information is solicited pursuant to one or more of             are submitting this form for this information
      the following: 5 U.S.C. 301,28 U.S.C. 501 et seq., 28 U.S.C. 2671 etseq.,             0. Effect of Failure to Respond: Disclosure isvotuntary, However, failure to supply
      28 C.F.R. Part 14.                                                                       the requested information or to execute the form may render your claim ‘invalid’.

                                                                          PAPERWORK REDUCTION ACT NOTICE

This notice is~9~fij~forthe purpose of the PaperworkReductionAct, 44 U.S.C. 3501. Publicreporting burdenforihis collection of information is estimatedto averageS hours perresponse,
including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts Branch, Attention:
Paperwork Reduction Staff, Civil Division. U.S. Department of Justice, Washington, D.C. 20530 orto the Office of Management and Budget, Do not mail completed form(s) to these
addresses.

                                                                                                                                                                                SF 95       BACK
